In an action for divorce, order granting defendant’s application for a direction to the plaintiff to cease attempting to and imposing upon the two named children the use of any surname other than that of the defendant, modified on the law by inserting a provision that the final judgment be deemed to be amended in conformity with the final ordering paragraph. As thus modified, the order is affirmed, without costs. As the application was made in the action for divorce after the entry of final judgment, section 1170 of the Civil Practice Act requires that it be granted by way of modification of the provisions thereof. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.